FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SVETLANA GRIGORYAN,                             No. 05-77020
                             Petitioner,          Agency No.
                   v.
                                                A75-706-989
MICHAEL B. MUKASEY, Attorney                     ORDER AND
General,                                          AMENDED
                    Respondent.
                                                  OPINION

          On Petition for Review of an Order of the
               Board of Immigration Appeals

                   Submitted May 16, 2007*

                        Filed February 5, 2008

       Before: Harry Pregerson, Stephen Reinhardt, and
             A. Wallace Tashima, Circuit Judges.

                         Per Curiam Opinion




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                1695
                  GRIGORYAN v. MUKASEY               1697


                       COUNSEL

Artem M. Sarian, Esq., Glendale, California, for the peti-
tioner.
1698                GRIGORYAN v. MUKASEY
Peter D. Keisler, Esq., Linda S. Wernery, Esq., Daniel G.
Lonegran, Esq., Office of Immigration Litigation, Civil Divi-
sion, United States Department of Justice, Washington, D.C.,
for the respondent.


                           ORDER

   The opinion filed November 19, 2007, and appearing at
507 F.3d 1206 (9th Cir. 2007), is withdrawn. Pursuant to Gen-
eral Order 5.3.a, an opinion is filed contemporaneously with
this order. With the withdrawal and substitution of the opin-
ion, petitions for rehearing and rehearing en banc may be
filed. Federal Rule of Appellate Procedure 40 now controls.


                          OPINION

PER CURIAM:

   Svetlana Grigoryan, a native and citizen of Armenia, peti-
tions for review of the Board of Immigration Appeals’
(“BIA”) order denying her motion to reopen removal proceed-
ings on the ground of ineffective assistance of counsel. Grig-
oryan previously applied for asylum, which the agency denied
for failure to demonstrate a nexus to a protected ground, and
this court denied her petition for review. Represented by new
counsel, she moved to reopen. The BIA denied and Grigoryan
now petitions for review.

   We have jurisdiction to review the BIA’s final order, 8
U.S.C. § 1252(a), and we review for abuse of discretion the
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003). The BIA abuses its discretion when
it acts “arbitrarily, irrationally, or contrary to law.” Singh v.
INS, 213 F.3d 1050, 1052 (9th Cir. 2000). We review de novo
claims of due process violations arising from ineffective assis-
                   GRIGORYAN v. MUKASEY                  1699
tance of counsel. Rodriguez-Lariz v. INS, 282 F.3d 1218,
1222 (9th Cir. 2002).

   We grant the petition for review, and remand with instruc-
tions for the BIA to grant the motion to reopen and to con-
sider the merits of Grigoryan’s claims to relief.

        FACTS AND PROCEDURAL HISTORY

   Grigoryan was born in Armenia of mixed ethnicity. Her
father was Armenian and her mother was Turkish. She
entered the United States in 1999 and applied for asylum. She
was represented by attorney Walter Burrier. The immigration
judge (“IJ”) assumed that Grigoryan was credible, but found
that she did not establish that she was persecuted on account
of a protected ground. Grigoryan claimed that she was perse-
cuted and that she had a well-founded fear on account of her
ethnicity.

   In her asylum affidavit Grigoryan declared that she and her
parents were constantly harassed by Armenians because her
mother was Turkish. After her father’s death, she and her
mother and brother moved to Azerbaijan to live near her
mother’s relatives. In 1988, the war erupted in Azerbaijan
and, because she was Armenian, she was harassed, beaten,
and jailed. She and her husband and children fled to Russia.
In 1992, they returned to Armenia and struggled to survive
because of the hostility Armenians held against them because
they were from Azerbaijan.

   In 1994, Grigoryan became president of an Armenian aid
organization that assisted soldiers wounded in the war
between Armenia and Azerbaijan. Grigoryan testified that
there was personal animus between her and another woman
who wanted to be president of the organization, and that this
rival provoked others to attack her by telling them that she
was part Turkish and, therefore, did not properly care for the
wounded Armenian soldiers. She testified that, on January 15,
1700                GRIGORYAN v. MUKASEY
1995, the parents of some soldiers attacked and severely
injured her, and then attacked and killed her thirteen-year-old
son. Grigoryan corroborated her testimony with medical
records.

   Grigoryan’s former attorney filed a boilerplate brief with
the BIA. Significant portions of the brief were irrelevant to
her case, such as a discussion of adverse credibility findings.
The brief conceded that her testimony did not qualify her for
asylum, but asserted that the facts she set forth in her asylum
application did. However, the brief failed to state these facts
and merely incorporated by reference her asylum application.
The brief was almost devoid of specific references to Grigory-
an’s case.

   The BIA summarily affirmed and, ostensibly pro se, Grig-
oryan petitioned this court for review. A previous screening
panel of this court concluded that substantial evidence sup-
ported the agency’s finding that Grigoryan did not establish
a nexus between the attack and a protected ground. See Grig-
oryan v. Ashcroft, 119 Fed. Appx. 163 (9th Cir. Jan. 12,
2005).

   Almost two years after the BIA’s final decision, Grigoryan
filed a motion to reopen and remand on grounds of ineffective
assistance of counsel. Grigoryan argued that she learned of
the ineffective assistance on May 20, 2005, when she met
with new counsel, and that equitable tolling applied. She
argued before the BIA that her former attorney failed to elicit
relevant facts, failed to meet with her, failed to submit appro-
priate background information, failed to amend her affidavit,
failed to provide the IJ and opposing counsel with original
documents in a timely fashion, did not tell her to look for doc-
uments, and was late for a court appearance.

   Grigoryan also argued that Burrier failed to file a meaning-
ful brief in support of her appeal to the BIA, and offered to
assist her to petition for review even though he was not admit-
                     GRIGORYAN v. MUKASEY                    1701
ted to practice before this court. She stated that Burrier did not
advise her that he was ineligible to practice before the court
and had been sanctioned by it, and advised her to consult with
a disbarred attorney, Walter Wenko, who would write her
brief for her. Grigoryan attached several documents to the
motion, including but not limited to her affidavit attesting to
the claims regarding Burrier, and a finding by counsel for the
State of Connecticut that there was probable cause to find that
Burrier engaged in misconduct and/or unethical conduct in
Grigoryan’s case.

   Grigoryan also attached a proposed brief to the BIA,
together with a motion to admit additional documents and to
remand, requesting the BIA to consider this brief in place of
the deficient brief submitted by Burrier. The new brief argued
that Grigoryan’s asylum application, her credible testimony,
and corroborating evidence established that there was in fact
a nexus because the female rival, though motivated herself by
personal jealousy, spread a rumor causing others who were
motivated by anti-Turkish and anti-Azeri animus to attack
Grigoryan and her family, killing her son. Grigoryan therefore
argued that she was eligible for asylum because she had
shown past persecution. She also argued that because she
established past persecution she was entitled to a presumption
of a well-founded fear and that the attached evidence demon-
strated that her fear had an objective basis. The attached evi-
dence included a United Nations report stating that Armenian-
Azeri couples are at risk of persecution in Armenia. Grig-
oryan also submitted media reports about violent incidents
and tension between Armenians and Azeris and/or Turks.

   The BIA denied reopening. It found that Grigoryan’s
motion complied with the procedural requirements of Matter
of Lozada, 19 I. & N. Dec. 637 (BIA 1988), but was untimely
because it was filed more than 90 days after the BIA’s sum-
mary affirmance. It declined to consider whether the deadline
should be equitably tolled, concluding instead that, “assuming
ineffective assistance of counsel, the respondent has not dem-
1702                    GRIGORYAN v. MUKASEY
onstrated that she suffered prejudice as a result of her attor-
ney’s ineffectiveness.” The BIA noted that the IJ, the BIA,
and this court concluded that Grigoryan did not establish that
the 1995 attack was on account of a protected ground, and
determined that the evidence she submitted with her motion
“does mention problems in Armenia for persons of Azeri eth-
nic background, but that general information does not address
the fact that the respondent has not shown that she was
attacked because of her Azeri ethnicity.”

   Grigoryan timely petitioned for review. She contends that
the time limit for her motion to reopen was equitably tolled
as a result of ineffective assistance at the hearing, in her
agency appeal, and in her first petition for review, and that
she was prejudiced as a result. She further contends that she
was entitled to a presumption of prejudice because she was
effectively denied the opportunity to present her case.

       INEFFECTIVE ASSISTANCE OF COUNSEL

                                     A.

   [1] A petitioner who raises an ineffective assistance of
counsel claim must satisfy several procedural requirements,
must demonstrate that counsel failed to perform with suffi-
cient competence, and must establish “that she was prejudiced
by counsel’s performance.” Mohammed v. Gonzales, 400 F.3d
785, 793 (9th Cir. 2005). In the context of an ineffective assis-
tance claim, “prejudice results when ‘the performance of
counsel was so inadequate that it may have affected the out-
come of the proceedings.’ ” Id. at 793-94, citing Ortiz v. INS,
179 F.3d 1148, 1153 (9th Cir. 1999); accord Maravilla
Maravilla v. Ashcroft, 381 F.3d 855, 858 (9th Cir. 2004) (per
curiam).1
  1
   This showing is different from that required in a motion to reopen on
grounds other than ineffective assistance, where the movant must show
prima facie eligibility for the underlying substantive relief requested. See,
                        GRIGORYAN v. MUKASEY                         1703
  [2] We have recognized limited exceptions to the general
requirement of a showing of prejudice. For instance, a show-
ing of prejudice is not required when a claim of ineffective
assistance of counsel is the basis for a motion to reopen pro-
ceedings in which the agency issued an in absentia removal
order. See, e.g., Lo v. Ashcroft, 341 F.3d 934, 939 n.6 (9th
Cir. 2003).

   [3] Also, when a petitioner is entirely deprived of an appel-
late procedure due to ineffective assistance of counsel, preju-
dice is presumed. See Dearinger ex rel. Volkova v. Reno, 232
F.3d 1042, 1045 (9th Cir. 2000). In Dearinger, counsel failed
to file a timely petition for review and we held that “where an
alien is prevented from filing an appeal in an immigration
proceeding due to counsel’s error, the error deprives the alien
of the appellate proceeding entirely.” Id. Finding that the peti-
tioner would have appealed but for the attorney’s error, we
held that prejudice could be presumed and affirmed the dis-
trict court’s order granting her habeas corpus petition and
directing the government to reissue the order of deportation so
that she had a new period within which to obtain review by
this court. See id. at 1043, 1046. In Ray v. Gonzales, 439 F.3d
582 (9th Cir. 2006), we similarly held that because petition-
er’s second attorney failed to file a timely motion to recon-
sider or reopen and his third attorney “provided no
substantive legal assistance whatsoever[,]” id. at 584, 588,
Ray was “prevented . . . from presenting his case at all.” Id.
at 588 (emphasis in original). Because Ray would have
appealed but for the errors of his attorneys, he was entitled to
a presumption of prejudice. See id. at 589. See also Siong v.
INS, 376 F.3d 1030, 1038 (9th Cir. 2004) (applying presump-

e.g., INS v. Wang, 450 U.S. 139, 145 (1981) (per curiam). A prima facie
case is shown when the evidence reveals a reasonable likelihood that the
statutory requirements for the underlying substantive relief have been sat-
isfied. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir. 2003); see also
Maravilla Maravilla, 381 F.3d at 858.
1704                 GRIGORYAN v. MUKASEY
tion of prejudice standard where petitioner’s first attorney
filed an untimely notice of appeal).

   In the present case, Grigoryan’s new attorney moved to
reopen on grounds of ineffective assistance by former coun-
sel, arguing that she was denied meaningful review and was
entitled to a presumption of prejudice. We agree.

   [4] The Grievance Counsel for the State of Connecticut
found “that there is probable cause that [Burrier] engaged in
misconduct and/or unethical conduct” in his representation of
Grigoryan before the agency and before this court. Burrier
filed a boilerplate brief before the BIA. Only a few lines were
specific to Grigoryan’s case. Several of its ten pages were
devoted to a discussion of adverse credibility findings, but in
this case the IJ did not make an adverse credibility finding.
The brief immediately conceded that Grigoryan’s testimony
did not qualify her for asylum: “The case is strange because
the appellant . . . testified to lots of heart rendering [sic] stuff
but nothing that would qualify for asylum.” Administrative
Record at 164. Instead, Burrier stated that Grigoryan’s asylum
application showed her eligibility for asylum. However, rather
than state these facts, the brief merely incorporated the appli-
cation by reference, leaving it to the BIA to ferret out the pur-
portedly critical information. Further, Grigoryan’s asylum
application was poorly drafted and prepared without the assis-
tance of counsel.

   [5] Not only was Grigoryan prevented from reasonably pre-
senting her case, see Lin v. Ashcroft, 377 F.3d 1014, 1024-27
(9th Cir. 2004), but she was deprived of meaningful appellate
review, see Dearinger, 232 F.3d at 1045. As a result, she was
entitled to a presumption of prejudice. See Ray, 439 F.3d at
586-89; Siong, 376 F.3d at 1038; Rojas-Garcia v. Ashcroft,
339 F.3d 814, 826 (9th Cir. 2003); Dearinger, 232 F.3d at
1043.
                    GRIGORYAN v. MUKASEY                   1705
                              B.

   [6] Where, as here, a petitioner claiming ineffective assis-
tance is entitled to a presumption of prejudice, that presump-
tion may be rebutted by the government. Siong, 376 F.3d at
1037. See, e.g., Rojas-Garcia, 339 F.3d at 826, 828 (applying
presumption of prejudice standard where counsel failed to file
an appeal brief, but denying petition for review because pre-
sumption was rebutted). “However, [the presumption of prej-
udice] is not rebutted if the alien is able to show ‘plausible
grounds for relief’ ” on the underlying claim. Id. (internal
citation omitted). See also Ray, 439 F.3d at 587. In determin-
ing whether a petitioner has demonstrated plausible grounds
for relief, we do not ask whether a petitioner had any argu-
ments or evidence that would undermine the agency’s deter-
mination. No such evidence is required when a petitioner is
entitled to a presumption of prejudice. Rather, we look to
whether “the [IJ or BIA] could plausibly have held that [the
petitioner] was [eligible for relief] based on the record before
it.” Id. at 589 (holding that petitioner demonstrated plausible
grounds for relief where he testified to persecution on account
of a protected ground but was denied relief because the IJ
found his testimony incredible). We find that Grigoryan has
easily met this standard.

   [7] In her asylum application, Grigoryan described severe
persecution on account of her ethnicity. She explained that
during her work with an Armenian aid organization that
helped soldiers who had been wounded in the war with Azer-
baijan, “parents of deceased [sic] soldiers . . . were bothering
me bty [sic] saing [sic] that Iw [sic] was a Turkish. And I
wasen’t [sic] protecting their children on purpose.” Grigoryan
stated that in January 1995 these parents found her three chil-
dren, who were in hiding, and tortured and killed her son and
threatened the other two children. On the same day, Grig-
oryan herself was physically attacked to the point that she was
hospitalized, and the parents who attacked her told her that
1706                   GRIGORYAN v. MUKASEY
“[her] mom was Turkish and [she] couldnt [sic] be the leader
of that group.”

   [8] Grigroyan’s testimony in her immigration hearing like-
wise recounts past persecution on account of ethnicity. During
her hearing, Grigoryan described the beating and death of her
son in January 1995. In response to the IJ’s question of why
her son was beaten, the transcript reads: “At that, over there,
there was a woman who didn’t like me who had conned some,
some of the parents. Those parents was children were had
died telling them that it’s, it was my fault because my mother
was a cook.” (emphasis added). The record is replete with
transcription errors and Grigoryan persuasively argues that
this was such an error. See, e.g., Siong, 376 F.3d at 1038-39
(finding that petitioner’s “alleged translation errors . . . may
establish a plausible ground for relief”). There is no evidence
in the record to suggest that Grigoryan’s mother was a cook
or that anyone, let alone the mob that assaulted her family,
disliked cooks. Rather, Grigoryan’s asylum application, affi-
davit, and other portions of her testimony emphasize that her
mother was a Turk, and that this was the reason that she and
her family were so brutally attacked.

   [9] Both Grigoryan’s asylum application and her credible
testimony demonstrate a plausible ground for relief under our
asylum laws. See 8 C.F.R. § 208.13(b)(1) (“An applicant shall
be found to be a refugee on the basis of past persecution if the
applicant can establish that . . . she has suffered persecution
in the past in the applicant’s country of nationality . . . on
account of race, religion, nationality, membership in particu-
lar social group, or political opinion . . . .”).2 Moreover, a peti-
  2
   Our prior disposition in this matter, holding that substantial evidence
supported the agency’s determination that Grigoryan had not established
that her past persecution was on account of a protected ground, does not
preclude this result. Grigoryan, 119 Fed. Appx. at 163. In that case, we
were reviewing the BIA’s denial of Grigoryan’s claims to asylum, with-
holding of removal, and relief under the Convention Against Torture
                        GRIGORYAN v. MUKASEY                          1707
tioner who demonstrates past persecution is entitled to a
presumption of a well-founded fear of future persecution. See
id. (“An applicant who has been found to have established . . .
past persecution shall also be presumed to have a well-
founded fear of persecution on the basis of the original
claim.”). Accordingly, Grigoryan’s asylum application and
testimony provide a “plausible grounds for relief on [her]
underlying claim” of eligibility for asylum on the basis of past
persecution and a well-founded fear of future persecution.
Ray, 439 F.3d at 587

                           CONCLUSION

   [10] In sum, a petitioner who claims ineffective assistance
of counsel must satisfy the procedural requirements, must
demonstrate that counsel failed to perform with sufficient
competence, and must establish that she was prejudiced by
her counsel’s inadequate performance by showing that it may
have affected the outcome of the proceeding. See, e.g.,
Mohammed, 400 F.3d at 793-94. When the petitioner has been
entirely deprived of meaningful review, she is entitled to a
presumption of prejudice. See, e.g., Dearinger, 232 F.3d at
1043, 1046. This presumption may arise from counsel’s fail-
ure to file a timely notice of appeal or petition for review, his
failure to file a brief to the BIA or this court, or his filing of
a boilerplate brief. See Ray, 439 F.3d at 586-89; Siong, 376

under the substantial evidence standard. Id. Under that more stringent
standard, we were required to determine whether the record “compel[led]
a contrary result.” Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007).
Here, because Grigoryan is entitled to a presumption of prejudice, we
review the record under a far more permissive standard. Under this stan-
dard, Grigoryan need only show that “the BIA could have plausibly deter-
mined that [she] was eligible for relief,” Siong, 376 F.3d at 1038, not that
she would “win or lose on any claim.” Lin, 377 F.3d at 1027. Moreover,
in Grigoryan’s prior appeal, we were not advised of the serious transcrip-
tion errors, including at least one such error, the discrepancy between
“cook” and “Turk,” that goes to the heart of the question whether her per-
secution was on account of a protected ground.
1708                GRIGORYAN v. MUKASEY
F.3d at 1038; Rojas-Garcia, 339 F.3d at 826; Dearinger, 232
F.3d at 1043, 1046. Although this presumption may be rebut-
ted, it is not rebutted if a petitioner demonstrates a plausible
grounds for relief on her underlying claim. Siong, 376 F.3d at
1037.

   [11] In the present case, the record demonstrates that for-
mer counsel filed a boilerplate brief to the BIA that resulted
in Grigoryan not receiving meaningful review. The BIA
abused its discretion when it failed to presume prejudice from
former counsel’s actions and instead required Grigoryan to
demonstrate that she suffered prejudice. Because Grigoryan
has established plausible grounds for relief, her presumption
of prejudice is not rebutted. The BIA therefore abused its dis-
cretion in denying her motion to reopen on the basis of inef-
fective assistance of counsel. We grant the petition for review
and remand to the BIA with instructions to grant the motion
to reopen and consider the merits of Grigoryan’s claims for
relief. See, e.g., Siong, 376 F.3d at 1042.

  GRANTED and REMANDED.